EXHIBIT 10(d)(vii)

 

NORTHROP GRUMMAN CORPORATION

TERMS AND CONDITIONS APPLICABLE TO

2006 RESTRICTED PERFORMANCE STOCK RIGHTS

GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN

 

These Terms and Conditions (“Terms”) apply to certain “Restricted Performance
Stock Rights” (“RPSRs”) granted by Northrop Grumman Corporation (the “Company”)
in 2006. If you were granted an RPSR award by the Company in 2006, the date of
grant of your RPSR award and the target number of RPSRs applicable to your award
are set forth in the letter from the Company announcing your RPSR award grant
(your “Grant Letter”) and are also reflected in the electronic stock plan award
recordkeeping system (“Stock Plan System”) maintained by the Company or its
designee. These Terms apply only with respect to your 2006 RPSR award. If you
were granted an RPSR award, you are referred to as the “Grantee” with respect to
your award. Capitalized terms are generally defined in Section 9 below if not
otherwise defined herein.

 

Each RPSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The performance period applicable to your award is January 1, 2006 to
December 31, 2008 (the “Performance Period”). The target number of RPSRs subject
to your award are subject to adjustment as provided herein. The RPSR award is
subject to all of the terms and conditions set forth in these Terms, and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such rules
are in effect from time to time.

 

1. Vesting; Payment of RPSRs.

 

The RPSRs are subject to the vesting and payment provisions established (or to
be established, as the case may be) by the Committee with respect to the
Performance Period. RPSRs that vest based on such provisions and any related
Dividend Equivalents (as defined below) will be paid as provided below. No
fractional shares will be issued.

 

1.1 Performance-Based Vesting of RPSRs. At the conclusion of the Performance
Period, the Committee shall determine whether and the extent to which the
applicable performance criteria have been achieved for purposes of determining
earnouts and RPSR payments. Based on its determination, the Committee shall
determine the percentage of target RPSRs subject to the award (if any) that have
vested for the Performance Period in accordance with the earnout schedule
established (or to be established, as the case may be) by the Committee with
respect to the Performance Period (the “Earnout Percentage”). Except as provided
in Section 1.2 below, any RPSRs subject to the award that are not vested as of
the conclusion of the Performance Period after giving effect to the Committee’s
determinations under this Section 1.1 shall terminate and become null and void
immediately following such determinations.

 

1.2 Minimum Vesting. The Earnout Percentage determined under Section 1.1 shall
not be less than thirty (30) percent; provided, however, that such minimum
Earnout Percentage shall not apply if, as of the December 31 immediately
preceding the start of the Performance Period, the Grantee is either the Chief
Executive Officer of the Company, is otherwise a “Covered Employee” (as defined
for purposes of Section 162(m) of the Code) of the Company, or is one of the
next three highest compensated employees (as determined by proxy convention)
with respect to the Company.

 

1.3 Payment of RPSRs. The number of RPSRs payable at the conclusion of the
Performance Period (“Earned RPSRs”) shall be determined by multiplying the
Earnout Percentage by the target number of RPSRs subject to the award. The
Earned RPSRs may be paid out in either an equivalent number of shares of Common
Stock, or, in the discretion of the Committee, in cash or in a combination of
shares of Common Stock and cash. In the event of a cash payment, the amount of
the payment for each Earned RPSR to be paid in cash will equal the Fair Market
Value of a share of Common Stock as of the date the Committee determines the
extent to which the applicable RPSR performance criteria have been achieved.
RPSRs will be paid by the March 15 immediately following the end of the
Performance Period.

 

1.4 Dividend Equivalents. At the conclusion of the Performance Period, the
Grantee shall be entitled to payment for Dividend Equivalents (if any) with
respect to the Earned RPSRs (if any). For purposes of these Terms, “Dividend
Equivalents” means the aggregate amount of dividends paid by the Company on a
number of shares of Common Stock equivalent to the number of Earned RPSRs during
the period from the beginning of the Performance Period until the date the
Earned RPSRs are paid (without interest or other adjustments to reflect the time
value of money, but subject to adjustment pursuant to Section 5.1). For these
purposes, any Earned RPSRs in excess of the target number of RPSRs subject to
the award shall be considered to have been granted at the beginning of the
Performance Period.

 

1



--------------------------------------------------------------------------------

1.5 Payment of Dividend Equivalents. Dividend Equivalents (if any) will be paid
at the same time as the Earned RPSRs to which they relate are paid. Dividend
Equivalents will be paid in cash or, in the discretion of the Committee,
distributed in shares of Company Common Stock or a combination of cash and
shares. If distributed in shares, the number of shares to be issued will be
determined by (a) determining the aggregate cash amount of the Dividend
Equivalents payable, and (b) dividing such amount by the average closing price
of a share of Common Stock on the composite tape of the New York Stock Exchange
for trading days during the last month of the Performance Period. Fractional
shares will not be paid.

 

2. Early Termination of Award; Termination of Employment.

 

2.1 General. The RPSRs and related Dividend Equivalents subject to the award
shall terminate and become null and void prior to the conclusion of the
Performance Period if and when (a) the award terminates in connection with a
Change in Control pursuant to Section 5 below, or (b) except as provided below
in this Section 2 and in Section 5, the Grantee ceases for any reason to be an
employee of the Company or one of its subsidiaries.

 

2.2 Termination of Employment Due to Retirement, Death or Disability. The number
of RPSRs (and related Dividend Equivalents) subject to the award shall vest on a
prorated basis as provided herein if the Grantee’s employment by the Company and
its subsidiaries terminates due to the Grantee’s Retirement, death, or
Disability and, in each case, only if the Grantee has completed at least six
(6) consecutive calendar months of employment with the Company or a subsidiary
during the three-year Performance Period. Such prorating of RPSRs (and related
Dividend Equivalents) shall be based on the number of full months the Grantee
was actually employed by the Company or one of its subsidiaries out of the
thirty-six month Performance Period. Partial months of employment during the
Performance Period, even if substantial, shall not be counted for purposes of
prorated vesting. Any RPSRs (and related Dividend Equivalents) subject to the
award that do not vest in accordance with this Section 2.2 upon a termination of
the Grantee’s employment due to Retirement, death or Disability shall terminate
immediately upon such termination of employment.

 

Death or Disability. In the case of death or Disability (a) the Performance
Period used to calculate the Grantee’s Earned RPSRs will be deemed to have ended
as of the most recent date that performance has been measured by the Company
with respect to the RPSRs (but in no event shall such date be more than one year
before the Grantee’s termination of employment), (b) the Earnout Percentage of
the Grantee’s RPSRs will be determined based on actual performance for that
short Performance Period, and (c) payment of Earned RPSRs (and Dividend
Equivalents thereon) will normally be made by the end of the third month
following the month of the Grantee’s death or Disability, but in no event later
than March 15 following the year in which such termination occurs. The Earnout
Percentage shall be determined after giving effect to Section 1.2, if
applicable.

 

Retirement in General. Subject to the following paragraph, in the case of
Retirement, the number of Earned RPSRs subject to prorating shall be calculated
based on the entire Performance Period in accordance with Section 1 above as if
the Grantee had not terminated employment.

 

Retirement With Certificate of Divestiture. In the case of Retirement where the
Grantee accepts a position in the federal government and a certificate of
divestiture (as defined under Code section 1043(b)(2)) is issued which applies
to the award (a) the Performance Period used to calculate the Grantee’s Earned
RPSRs will be deemed to have ended as of the most recent date that performance
has been measured by the Company with respect to the RPSRs prior to the
Grantee’s Retirement (but in no event shall such date be more than one year
before the Grantee’s Retirement), (b) the Earnout Percentage of the Grantee’s
RPSRs will be determined based on actual performance for that short Performance
Period, and (c) notwithstanding section 2.9, payment of Earned RPSRs (and
Dividend Equivalents thereon) will be made as soon as practicable after such
Retirement occurs. The Earnout Percentage shall be determined after giving
effect to Section 1.2, if applicable.

 

2.3 Other Terminations of Employment. Subject to Section 5.2, all RPSRs subject
to the award and related Dividend Equivalents terminate immediately upon a
termination of the Grantee’s employment: (a) for any reason other than due to
the Grantee’s Retirement, death or Disability; or (b) for Retirement, death or
Disability, if the six-month employment requirement under Section 2.2 above is
not satisfied.

 

2.4 Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the award. A termination of employment
shall be deemed to have occurred if the Grantee does not timely

 

2



--------------------------------------------------------------------------------

return to active employment upon the expiration of such approved leave or if the
Grantee commences a leave that is not approved by the Company.

 

2.5 Salary Continuation. Subject to Section 2.4 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.4) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.4, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.

 

2.6 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RPSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested and the Grantee does not Retire upon or
immediately before such event and the Grantee does not otherwise continue to be
employed by the Company or one of its subsidiaries after such event.

 

2.7 Continuance of Employment Required. Except as expressly provided in Sections
2.2 and 2.4 above and in Section 5 below, the vesting of the RPSRs and related
Dividend Equivalents subject to the award requires continued employment through
the last day of the Performance Period as a condition of the payment of such
RPSRs and Dividend Equivalents. Employment for only a portion of the Performance
Period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment. Nothing contained in these Terms,
the Grant Letter, the Stock Plan System, or the Plan constitutes an employment
commitment by the Company or any subsidiary, affects the Grantee’s status (if
the Grantee is otherwise an at-will employee) as an employee at will who is
subject to termination without cause, confers upon the Grantee any right to
continue in the employ of the Company or any subsidiary, or interferes in any
way with the right of the Company or of any subsidiary to terminate such
employment at any time.

 

2.8 Death. In the event of the Grantee’s death subsequent to the vesting of
RPSRs but prior to the delivery of shares or other payment with respect to such
RPSRs and related Dividend Equivalents, the Grantee’s Successor shall be
entitled to any payments to which the Grantee would have been entitled under
this Agreement with respect to such RPSRs.

 

2.9 Effect of Code Section 409A. The following rules shall apply to all RPSRs
under an award that is (i) subject to the minimum thirty (30) percent Earnout
Percentage under Section 1.2, and (ii) issued to a Grantee who is eligible for
Retirement at the beginning of the Performance Period or who could become
eligible for Retirement during the Performance Period by continuing in service:

 

  (a) Once vested, RPSRs and related Dividend Equivalents shall be paid 75 days
after the earliest of (1) the end of the Performance Period, (2) the Grantee’s
“separation from service” with the Company within the meaning of Code
Section 409A(a)(2)(A)(i), (3) the Grantee’s death, or (4) a change in control of
the Company within the meaning of Code Section 409A(a)(2)(A)(v) that causes
awards to vest under Section 5.3.

 

  (b) Notwithstanding the foregoing, if an RPSR and related Dividend Equivalents
are to be paid upon a Grantee’s separation from service under subsection (a)(2)
above, and the Grantee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), payment shall be made as soon as practical after the
date that is six months after the Grantee’s separation from service.

 

3. Non-Transferability and Other Restrictions.

 

The award, as well as the RPSRs and Dividend Equivalents subject to the award,
are non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge. The
foregoing transfer restrictions shall not apply to transfers to the Company.
Notwithstanding the foregoing, the Company may honor any transfer required
pursuant to the terms of a court order in a divorce or similar domestic
relations matter to the extent that such transfer does not adversely affect the
Company’s ability to register the offer and sale of the underlying shares on a
Form S-8 Registration Statement and such transfer is otherwise in compliance
with all applicable legal, regulatory and listing requirements.

 

4. Compliance with Laws; No Stockholder Rights Prior to Issuance.

 

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, the Commissioner of Corporations
of the State of California, or other regulatory agencies having jurisdiction
over the

 

3



--------------------------------------------------------------------------------

Company and its shares, and of any exchange upon which stock of the Company may
be listed. The Grantee shall not have the rights and privileges of a
stockholder, including without limitation the right to vote or receive
dividends, with respect to any shares which may be issued in respect of the
RPSRs and/or Dividend Equivalents until the date appearing on the certificate(s)
for such shares (or, in the case of shares entered in book entry form, the date
that the shares are actually recorded in such form for the benefit of the
Grantee), if such shares become deliverable.

 

5. Adjustments; Change in Control.

 

5.1 Adjustments. The RPSRs, Dividend Equivalents, related performance criteria,
and the shares subject to the award are subject to adjustment upon the
occurrence of events such as stock splits, stock dividends and other changes in
capitalization in accordance with Section 6(a) of the Plan. In the event of any
adjustment, the Company will give the Grantee written notice thereof which will
set forth the nature of the adjustment.

 

5.2 Possible Acceleration on Change in Control. Notwithstanding the provisions
of Section 2 hereof, and further subject to the Company’s ability to terminate
the award as provided in Section 5.3 below, the Grantee shall be entitled to
proportionate vesting of the award as provided below if the Grantee is not
otherwise entitled to a pro-rata payment pursuant to Section 2 and in the event
of the Grantee’s termination of employment in the following circumstances:

 

  (a) if the Grantee is covered by a Change in Control Severance Arrangement at
the time of the termination, and the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.

 

  (b) if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination, the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, and the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.

 

Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months. The applicable Change in Control Severance Arrangement shall govern
the matters addressed in this paragraph as to clause (a) above.

 

In the event the Grantee is entitled to a prorated payment in accordance with
the foregoing provisions of this Section 5.2, then the Grantee will be eligible
for a prorated portion of the RPSRs (and related Dividend Equivalents)
determined in accordance with the following formula: (a) the Earnout Percentage
determined in accordance with Section 1 but calculated based on performance for
the portion of the three-year Performance Period ending on the last day of the
month coinciding with or immediately preceding the date of the termination of
the Grantee’s employment, multiplied by (b) the target number of RPSRs subject
to the award, multiplied by (c) a fraction the numerator of which is the total
number of full months that the Grantee was an employee of the Company or a
subsidiary on and after the beginning of the Performance Period and through the
date of the termination of the Grantee’s employment (but not in excess of 36
months) and the denominator of which is 36. Accumulated Dividend Equivalents
through the date of the termination shall be paid to the Grantee with respect to
the Grantee’s RPSRs which are paid. Payment will be made no later than 60 days
after the later of the Change in Control of the Company or the termination of
the Grantee’s employment.

 

5.3 Automatic Acceleration; Early Termination. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the Grantee shall be entitled
to a prorated payment of the RPSRs as provided below and the award shall
terminate. Unless the Committee expressly provides otherwise in the
circumstances, no acceleration of vesting of the award shall occur pursuant to
this Section 5.3 in connection with a Change in Control if either (a) the
Company is the surviving entity, or (b) the successor to the Company (if any)
(or a Parent thereof) agrees in writing prior to the Change in Control to assume
the award. The Committee may make adjustments pursuant to Section 6(a) of the
Plan and/or deem an acceleration of vesting of the award pursuant to

 

4



--------------------------------------------------------------------------------

this Section 5.3 to occur sufficiently prior to an event if necessary or deemed
appropriate to permit the Grantee to realize the benefits intended to be
conveyed with respect to the shares underlying the award; provided, however,
that, the Committee may reinstate the original terms of the award if the related
event does not actually occur.

 

In the event the Grantee is entitled to a prorated payment in accordance with
the foregoing provisions of this Section 5.3, then the Grantee will, be eligible
for a prorated portion of the RPSRs (and related Dividend Equivalents)
determined in accordance with the following formula: (a) the Earnout Percentage
determined in accordance with Section 1 but calculated based on performance for
the portion of the three-year Performance Period ending on the date of the
Change in Control of the Company, multiplied by (b) the target number of RPSRs
subject to the award, multiplied by (c) a fraction the numerator of which is the
total number of full months that the Grantee was an employee of the Company or a
subsidiary on and after the beginning of the Performance Period and before the
occurrence of the Change in Control (but not in excess of 36 months) and the
denominator of which is 36. Accumulated Dividend Equivalents through the date of
the Change in Control shall be paid to the Grantee with respect to the Grantee’s
RPSRs which are paid. Payment will be made no later than 60 days after the
Change in Control.

 

6. Tax Matters.

 

6.1 Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RPSRs or related Dividend Equivalents, that the
Grantee or other person entitled to such shares or other payment pay any sums
required to be withheld by federal, state, local or other applicable tax law
with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such
withholding obligations).

 

6.2 Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RPSRs or related Dividend Equivalents.

 

6.3 Compliance with Code Section 409A. To the extent an RPSR award is subject to
Code Section 409A, the Committee shall administer and construe the award in a
manner designed to avoid adverse tax consequences under Section 409A.

 

6.4 Unfunded Arrangement. The right of the Grantee to receive payment under the
award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.

 

7. Committee Authority.

 

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.

 

8. Plan; Amendment.

 

The RPSRs and Dividend Equivalents subject to the award are governed by, and the
Grantee’s rights are subject to, all of the terms and conditions of the Plan and
any other rules adopted by the Committee, as the foregoing may be amended from
time to time. The Grantee shall have no rights with respect to any amendment of
these Terms or the Plan unless such amendment is in writing and signed by a duly
authorized officer of the Company. In the event of a conflict between the
provisions of the Grant Letter and/or the Stock Plan System and the provisions
of these Terms and/or the Plan, the provisions of these Terms and/or the Plan,
as applicable, shall control.

 

9. Definitions.

 

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the occurrence of either or both of the following:

 

  (i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or

 

5



--------------------------------------------------------------------------------

  (ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 

“Change in Control” is used as defined in the Plan.

 

“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.

 

“Common Stock” means the Company’s common stock.

 

“Disability” means disabled pursuant to the provisions of the Company’s (or one
of its subsidiary’s) Long Term Disability Plan applicable to the Grantee; or, if
the Grantee is not covered by such a Long Term Disability Plan, the incapacity
of the Grantee, due to injury, illness, disease, or bodily or mental infirmity,
to engage in the performance of substantially all of the usual duties of
employment with the Company or the subsidiary which employs the Grantee, such
disability to be determined by the Committee upon receipt and in reliance on
competent medical advice from one or more individuals, selected by the
Committee, who are qualified to give such professional medical advice.

 

“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.

 

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i) A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue.

 

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.

 

  (ii) A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the first to occur of the start of the Performance Period
or the start of the Protected Period, or as the same shall be increased from
time to time.

 

  (iii)

A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the aggregate value shall not be
deemed to be “Good

 

6



--------------------------------------------------------------------------------

 

Reason” if the reduced value remains substantially consistent with the average
level of other employees who have positions commensurate with the position held
by the Grantee immediately prior to the start of the Protected Period.

 

  (iv) A material reduction in the Grantee’s aggregate level of participation in
the Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

 

  (v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety
(90) days before such intended effective date.

 

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.

 

“Parent” is used as defined in the Plan.

 

“Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as it may
be amended form time to time.

 

The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:

 

  (i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (iii) In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and include
the date of the Change in Control.

 

“Retirement” or “Retire” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause). In the case of a
Grantee who is an officer of the Company subject to the Company’s mandatory
retirement at age 65 policy, “Retirement” or “Retire” shall also include as to
that Grantee (without limiting the Grantee’s ability to Retire pursuant to the
preceding sentence) a termination of the Grantee’s employment pursuant to such
mandatory retirement policy (regardless of the Grantee’s years of service and
other than in connection with a termination by the Company or a subsidiary for
cause).

 

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.

 

7



--------------------------------------------------------------------------------

EXHIBIT 10(d)(viii)

 

FORM B - OFFICER

 

NORTHROP GRUMMAN CORPORATION

TERMS AND CONDITIONS APPLICABLE TO 2006 STOCK OPTIONS

GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN

 

These Terms and Conditions (“Terms”) apply to certain stock options granted by
Northrop Grumman Corporation (the “Company”) in 2006. If you were granted a
stock option by the Company in 2006, the date of grant of your stock option
(your “Option”), the total number of shares of common stock of the Company
subject to your Option, and the per share exercise price of your Option are set
forth in the letter from the Company announcing your Option grant (your “Grant
Letter”) and are reflected in the electronic stock plan award recordkeeping
system (“Stock Plan System”) maintained by the Company or its designee. These
Terms apply to your Option if referenced in your Grant Letter and/or on the
Stock Plan System with respect to your Option. If you were granted an Option,
you are referred to as the “Grantee” with respect to your Option. Capitalized
terms are generally defined in Section 9 below if not otherwise defined herein.

 

The Option represents a right to purchase the number of shares of the Company’s
Common Stock, for the per share exercise price of the Option, each as stated in
your Grant Letter and as reflected in the Stock Plan System. The number of
shares and exercise price of the Option are subject to adjustment as provided
herein. The Option is subject to all of the terms and conditions set forth in
these Terms, and is further subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, and any rules adopted by the
Committee, as such rules are in effect from time to time.

 

1. Vesting; Exercise of Option.

 

1.1 Vesting. The Option is exercisable only to the extent that it has vested and
has not expired or terminated. Subject to Sections 2 and 5 below, one-fourth
( 1/4) of the total number of shares of Company Common Stock subject to the
Option (subject to adjustment as provided in Section 5.1) shall vest and become
exercisable upon each of the first, second, third and fourth anniversaries of
the Grant Date.

 

1.2 Method of Exercise. In order to exercise the Option, the Grantee or such
other person as may be entitled to exercise the same shall (a) execute and
deliver to the Corporate Secretary of the Company a written notice indicating
the number of shares subject to the Option to be exercised, and/or (b) complete
such other exercise procedure as may be prescribed by the Corporate Secretary of
the Company. The date of exercise of the Option shall be the day such notice is
received by the Corporate Secretary of the Company or the day such exercise
procedures are satisfied, as applicable; provided that in no event shall the
Option be considered to have been exercised unless the per share exercise price
of the Option is paid in full (or provided for in accordance with Section 1.3)
for each of the shares to be acquired on such exercise and all required tax
withholding obligations with respect to such exercise have been satisfied or
provided for in accordance with Section 6 hereof. No fractional shares will be
issued.

 

1.3 Payment of Exercise Price. The exercise price shall be paid at the time of
exercise. Payment may be made (a) in cash; (b) in the sole discretion of the
Committee and on such terms and conditions as the Corporate Secretary of the
Company may prescribe, either in whole or in part in Common Stock of the Company
(either actually or by attestation and valued at their Fair Market Value on the
date of exercise of the Option, provided, however, that any previously-acquired
shares of Common Stock used to pay the exercise price of the Option that have
been acquired directly from the Company must have been owned by the Grantee for
at least six (6) months before the date of such exercise); (c) in a combination
of payments under clauses (a) and (b); or (d) pursuant to a cashless exercise
arranged through a broker or other third party. Notwithstanding the foregoing,
the Committee may at any time (a) limit the ability of the Grantee to exercise
the Option through any method other than a cash payment, or (b) require the
Grantee to exercise, to the extent possible, the Option in the manner described
in clause (b) of the preceding sentence.

 

1.4 Tax Status. The Option is not and shall not be deemed to be an incentive
stock option within the meaning of Section 422 of the Code.

 

2. Termination of Option; Termination of Employment.

 

2.1 General. The Option, to the extent not previously exercised, and all other
rights in respect thereof, whether vested and exercisable or not, shall
terminate and become null and void at the close of business on the last business
day preceding the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”). The Option, to the extent not previously exercised, and all other rights
in respect thereof, whether vested and exercisable or not, shall terminate and
become null and void prior to the Expiration Date if and when (a) the Option
terminates in connection with a Change in Control pursuant to Section 5 below,
or (b) except as provided below in this Section 2 and in Section 5, the Grantee
ceases to be an employee of the Company or one of its subsidiaries.

 

1



--------------------------------------------------------------------------------

2.2 Termination of Employment Due to Retirement. If the Grantee ceases to be
employed by the Company or one of its subsidiaries due to the Grantee’s Early
Retirement and such Early Retirement occurs more than six months after the Grant
Date, the next succeeding vesting installment of the Option shall vest, and all
installments under the Option which have vested may be exercised by the Grantee
(or, in the event of the Grantee’s death, by the Grantee’s Successor) until the
fifth anniversary of the Grantee’s Early Retirement, but in no event after the
Expiration Date. Any remaining unvested installments, after giving effect to the
foregoing sentence, shall terminate immediately upon the Grantee’s Early
Retirement. If the Grantee ceases to be employed by the Company or one of its
subsidiaries due to the Grantee’s Normal Retirement and such Normal Retirement
occurs more than six months after the Grant Date, all remaining installments of
the Option shall vest, and all installments under the Option may be exercised by
the Grantee (or, in the event of the Grantee’s death, by the Grantee’s
Successor) until the fifth anniversary of the Grantee’s Normal Retirement, but
in no event after the Expiration Date.

 

2.3 Termination of Employment Due to Death or Disability. If the Grantee dies
while employed by the Company or a subsidiary and such death occurs more than
six months after the Grant Date, or if the Grantee’s employment by the Company
and its subsidiaries terminates due to the Grantee’s Disability and such
termination occurs more than six months after the Grant Date, the next
succeeding vesting installment of the Option shall vest, and all installments
under the Option which have vested may be exercised by the Grantee (or, in the
case of the Grantee’s death, by the Grantee’s Successor) until the fifth
anniversary of the Grantee’s death or Disability, whichever first occurs, but in
no event after the Expiration Date. Any remaining unvested installments, after
giving effect to the foregoing sentence, shall terminate immediately upon the
Grantee’s death or Disability, as applicable.

 

2.4 Other Terminations of Employment. Subject to the following sentence, if the
employment of the Grantee with the Company or a subsidiary is terminated for any
reason other than the Grantee’s Early or Normal Retirement, death, or
Disability, or in the event of a termination of the Grantee’s employment with
the Company or a subsidiary on or before the six-month anniversary of the Grant
Date due to the Grantee’s Early or Normal Retirement, death, or Disability, the
Option may be exercised (as to not more than the number of shares as to which
the Grantee might have exercised the Option on the date on which his or her
employment terminated) only within 90 days from the date of such termination of
employment, but in no event after the Expiration Date; provided, however, that
if the Grantee is dismissed by the Company or a subsidiary for cause, the Option
shall expire forthwith. If the Grantee dies within 90 days after a termination
of employment described in the preceding sentence (other than a termination by
the Company or a subsidiary for cause), the Option may be exercised by the
Grantee’s Successor for one year from the date of the Grantee’s death, but in no
event after the Expiration Date and as to not more than the number of shares as
to which the Grantee might have exercised the Option on the date on which his or
her employment by the Company or a subsidiary terminated. For purposes of this
Section 2 and prior to a Change in Control, the Company shall be the sole judge
of “cause” unless such term is expressly defined in a written employment
agreement by and between the Grantee and either the Company or one of its
subsidiaries, in which case “cause” is used as defined in such employment
agreement for purposes of this Section 2. Prior to a Change in Control, the
definition of “Cause” in Section 9 does not apply for purposes of this
Section 2. With respect to a termination of employment upon or following a
Change in Control, the definition of “Cause” in Section 9 shall apply for
purposes of this Section 2.

 

2.5 Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the Option, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the Option. A termination of
employment shall be deemed to have occurred if the Grantee does not timely
return to active employment upon the expiration of such approved leave or if the
Grantee commences a leave that is not approved by the Company.

 

2.6 Salary Continuation. Subject to Section 2.5 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
and covered by Section 2.5) will not, in and of itself, constitute “employment”
for purposes hereof (in the case of salary continuation without active
employment, the Grantee’s cessation of active employee status shall, subject to
Section 2.5, be deemed to be a termination of “employment” for purposes hereof).
Furthermore, salary continuation will not, in and of itself, constitute a leave
of absence approved by the Company for purposes of the Option.

 

2.7 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the Option,
a termination of employment of the Grantee shall be deemed to have occurred if
the Grantee is employed by a subsidiary or business unit and that subsidiary or
business unit is sold, spun off, or otherwise divested and the Grantee’s
employment does not terminate due to the Grantee’s Early or Normal Retirement
upon or immediately before such event and the Grantee does not otherwise
continue to be employed by the Company after such event.

 

2



--------------------------------------------------------------------------------

2.8 Continuance of Employment Required. Except as expressly provided in Sections
2.2 and 2.3 above, and Section 5 below, the vesting of the Option requires
continued employment through each vesting date as a condition to the vesting of
the corresponding installment of the award. Employment before or between the
specified vesting dates, even if substantial, will not entitle the Grantee to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment. Nothing contained in
these Terms, the Grant Letter, the Stock Plan System, or the Plan constitutes an
employment commitment by the Company or any subsidiary, affects the Grantee’s
status (if the Grantee is otherwise an at-will employee) as an employee at will
who is subject to termination without cause, confers upon the Grantee any right
to continue in the employ of the Company or any subsidiary, or interferes in any
way with the right of the Company or of any subsidiary to terminate such
employment at any time.

 

3. Non-Transferability and Other Restrictions.

 

The Option is non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge.
The foregoing transfer restrictions shall not apply to: (a) transfers to the
Company; (b) transfers by will or the laws of descent and distribution; or
(c) if the Grantee has suffered a disability, permitted transfers to or
exercises on behalf of the holder by his or her legal representative.
Notwithstanding the foregoing, the Company may honor any transfer required
pursuant to the terms of a court order in a divorce or similar domestic
relations matter to the extent that such transfer does not adversely affect the
Company’s ability to register the offer and sale of the underlying shares on a
Form S-8 Registration Statement and such transfer is otherwise in compliance
with all applicable legal, regulatory and listing requirements.

 

4. Compliance with Laws; No Stockholder Rights Prior to Issuance.

 

The Company’s obligation to issue any shares with respect to the Option is
subject to full compliance with all then applicable requirements of law, the
Securities and Exchange Commission, the Commissioner of Corporations of the
State of California, or other regulatory agencies having jurisdiction over the
Company and its shares, and of any exchanges upon which stock of the Company may
be listed. The Grantee shall not have the rights and privileges of a stockholder
with respect to shares subject to or purchased under the Option until the date
appearing on the certificate(s) for such shares (or, in the case of shares
entered in book entry form, the date that the shares are actually recorded in
such form for the benefit of the Grantee) issued upon the exercise of the
Option.

 

5. Adjustments; Change in Control.

 

5.1 Adjustments. The number, type and price of shares subject to the Option, as
well as the per share exercise price of the Option, are subject to adjustment
upon the occurrence of events such as stock splits, stock dividends and other
changes in capitalization in accordance with Section 6(a) of the Plan. In the
event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.

 

5.2 Possible Acceleration on Change in Control. Notwithstanding the acceleration
provisions of Section 2 hereof but subject to the limited exercise periods set
forth therein, and further subject to the Company’s ability to terminate the
Option as provided in Section 5.3 below, the outstanding and previously unvested
portion of the Option shall become fully exercisable as of the date of the
Grantee’s termination of employment as follows:

 

  (a) if the Grantee is covered by a Change in Control Severance Arrangement at
the time of the termination, if the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.

 

  (b) if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination and if the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.

 

Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months.

 

3



--------------------------------------------------------------------------------

The applicable Change in Control Severance Arrangement shall govern the matters
addressed in this paragraph as to clause (a) above.

 

5.3 Automatic Acceleration; Early Termination. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the Option following the Change in
Control, or if for any other reason the Option would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested portion of the Option shall vest fully and completely, any
and all restrictions on exercisability or otherwise shall lapse, and it shall be
fully exercisable. Unless the Committee expressly provides otherwise in the
circumstances, no acceleration of vesting or exercisability of the Option shall
occur pursuant to this Section 5.3 in connection with a Change in Control if
either (a) the Company is the surviving entity, or (b) the successor to the
Company (if any) (or a Parent thereof) agrees in writing prior to the Change in
Control to assume the Option. If the Option is fully vested or becomes fully
vested as provided in this Section 5.3 but is not exercised prior to a Change in
Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the Option following the Change in
Control, or if for any other reason the Option would not continue after the
Change in Control, then the Committee may provide for the settlement in cash of
the award (such settlement to be calculated as though the Option was exercised
simultaneously with the Change in Control and based upon the then Fair Market
Value of a share of Common Stock). The Option, if so settled by the Committee,
shall automatically terminate. If, in such circumstances, the Committee does not
provide for the cash settlement of the Option, then upon the Change in Control
the Option shall terminate, subject to any provision that has been made by the
Committee through a plan of reorganization or otherwise for the survival,
substitution or exchange of the Option; provided that the Grantee shall be given
reasonable notice of such intended termination and an opportunity to exercise
the Option prior to or upon the Change in Control. The Committee may make
adjustments pursuant to Section 6(a) of the Plan and/or deem an acceleration of
vesting of the Option pursuant to this Section 5.3 to occur sufficiently prior
to an event if necessary or deemed appropriate to permit the Grantee to realize
the benefits intended to be conveyed with respect to the shares underlying the
Option; provided, however, that, the Committee may reinstate the original terms
of the Option if the related event does not actually occur. The provisions in
this Section 5.3 for the early termination of the Option in connection with a
Change in Control of the Company supercede any other provision hereof that would
otherwise allow for a longer Option term.

 

6. Tax Matters.

 

6.1 Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of issuing shares upon exercise of
the Option, that the Grantee or other person exercising the Option pay any sums
required to be withheld by federal, state or local tax law with respect to such
vesting or payment. Alternatively, the Company or such subsidiary, in its
discretion, may make such provisions for the withholding of taxes as it deems
appropriate (including, without limitation, withholding the taxes due from
compensation otherwise payable to the Grantee or reducing the number of shares
otherwise deliverable with respect to the Option (valued at their then Fair
Market Value) by the amount necessary to satisfy such withholding obligations at
the flat percentage rates applicable to supplemental wages).

 

6.2 Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the Option.

 

7. Committee Authority.

 

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.

 

8. Plan; Amendment.

 

The Option is governed by, and the Grantee’s rights are subject to, all of the
terms and conditions of the Plan and any other rules adopted by the Committee,
as the foregoing may be amended from time to time. The Grantee shall have no
rights with respect to any amendment of these Terms or the Plan unless such
amendment is in writing and signed by a duly authorized officer of the Company.
In the event of a conflict between the provisions of the Grant Letter and/or the
Stock Plan System and the provisions of these Terms and/or the Plan, the
provisions of these Terms and/or the Plan, as applicable, shall control.

 

4



--------------------------------------------------------------------------------

9. Definitions.

 

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the occurrence of either or both of the following:

 

  (i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or

 

  (ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 

“Change in Control” is used as defined in the Plan.

 

“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.

 

“Disability” means disabled pursuant to the provisions of the Company’s (or one
of its subsidiary’s) Long Term Disability Plan applicable to the Grantee; or, if
the Grantee is not covered by such a Long Term Disability Plan, the incapacity
of the Grantee, due to injury, illness, disease, or bodily or mental infirmity,
to engage in the performance of substantially all of the usual duties of
employment with the Company or the subsidiary which employs the Grantee, such
disability to be determined by the Committee upon receipt and in reliance on
competent medical advice from one or more individuals, selected by the
Committee, who are qualified to give such professional medical advice.

 

“Early Retirement” means that the Grantee terminates employment after attaining
age 55 with at least 10 years of service (other than in connection with a
termination by the Company or a subsidiary for cause) and other than a Normal
Retirement. However, in the case of a Grantee who is an officer of the Company
subject to the Company’s mandatory retirement at age 65 policy and who, at the
applicable time, is not otherwise eligible for Early Retirement as defined in
the preceding sentence or for Normal Retirement, “Early Retirement” as to that
Grantee means that the Grantee’s employment is terminated pursuant to such
mandatory retirement policy (regardless of the Grantee’s years of service and
other than in connection with a termination by the Company or a subsidiary for
cause).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the Option may
utilize such other exchange, market, or listing as it deems appropriate. For
purposes of a cashless exercise, the Fair Market Value of the shares shall be
the price at which the shares in payment of the exercise price are sold.

 

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i)

A material and substantial reduction in the nature or status of the Grantee’s
authorities or responsibilities (when such authorities and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the start of the Protected Period, other than (A) an inadvertent act
that is remedied by the Company promptly after receipt of notice thereof given
by the Grantee, and/or (B) changes in the nature or status of the Grantee’s
authorities or responsibilities that, in the aggregate, would generally be
viewed by a nationally-recognized executive placement firm as resulting in the
Grantee having not materially and substantially fewer authorities and
responsibilities (taking into consideration the Company’s industry) when
compared to the authorities and responsibilities applicable to the position held
by the Grantee immediately prior to the start of the Protected Period. For the
purpose of the preceding test, the Grantee and the Company shall mutually agree
on a nationally-recognized consulting firm; provided that, if agreement cannot
timely be reached, the Company and the Grantee shall each timely choose a
nationally-recognized firm and

 

5



--------------------------------------------------------------------------------

 

representatives of these two firms shall promptly choose a third firm, which
third firm will make the determination referred to in the preceding sentence.
The written opinion of the firm thus selected shall be conclusive as to this
issue.

 

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.

 

  (ii) A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the Grant Date or as the same shall be increased from
time to time.

 

  (iii) A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.

 

  (iv) A material reduction in the Grantee’s aggregate level of participation in
the Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

 

  (v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety
(90) days before such intended effective date.

 

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.

 

“Grant Date” means the date that the Committee approved the grant of the Option.

 

“Normal Retirement” means that the Grantee terminates employment after attaining
age 65 with at least 10 years of service (other than in connection with a
termination by the Company or a subsidiary for cause).

 

“Parent” is used as defined in the Plan.

 

“Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as it may
be amended from time to time.

 

The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:

 

  (i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (iii) In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and
including the date of the Change in Control.

 

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.

 

6



--------------------------------------------------------------------------------

EXHIBIT 10(d)(ix)

 

FORM A - RSR

 

NORTHROP GRUMMAN CORPORATION

TERMS AND CONDITIONS APPLICABLE TO 2006 RESTRICTED STOCK RIGHTS

GRANTED UNDER THE 2001 LONG-TERM INCENTIVE STOCK PLAN

 

These Terms and Conditions (“Terms”) apply to certain “Restricted Stock Rights”
(“RSRs”) granted by Northrop Grumman Corporation (the “Company”) in 2006. If you
were granted an RSR award by the Company in 2006, the date of grant of your RSR
award (“Date of Grant”) and the number of RSRs applicable to your award are set
forth in the letter from the Company announcing your RSR award grant (your
“Grant Letter”) and are also reflected in the electronic stock plan award
recordkeeping system (“Stock Plan System”) maintained by the Company or its
designee. These Terms apply only with respect to your 2006 RSR award. If you
were granted an RSR award, you are referred to as the “Grantee” with respect to
your award. Capitalized terms are generally defined in Section 9 below if not
otherwise defined herein.

 

Each RSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The number of RSRs subject to your award is subject to adjustment as
provided herein. The RSR award is subject to all of the terms and conditions set
forth in these Terms, and is further subject to all of the terms and conditions
of the Plan, as it may be amended from time to time, and any rules adopted by
the Committee, as such rules are in effect from time to time.

 

1. Vesting; Payment.

 

Subject to Sections 2 and 5 below, one hundred percent (100%) of the RSRs
subject to your award (subject to adjustment as provided in Section 5.1) shall
vest upon the third anniversary of the Date of Grant.

 

Except as otherwise provided below, the Company shall pay a vested RSR as soon
as practicable following the vesting of the RSR and no later than March 15th of
the year following the year of vesting. The Company shall pay a vested RSR in a
share of Common Stock, or, in the discretion of the Committee, in cash. In the
event of a cash payment, the amount of the payment for the RSR to be paid in
cash will equal the Fair Market Value of a share of Common Stock as of the
vesting date of the RSR. No fractional shares shall be issued. Upon payment of
the RSR, the Grantee’s rights with respect to the RSR shall terminate.

 

If an RSR award is subject to Code Section 409A, the following rules shall
apply:

 

  (a) Vested RSRs shall be paid as soon as practicable after the earlier of
(1) the third anniversary of the Date of Grant, (2) the Grantee’s “separation
from service” with the Company within the meaning of Code
Section 409A(a)(2)(A)(i), (3) the Grantee’s death, or (4) a change in control of
the Company within the meaning of Code Section 409A(a)(2)(A)(v) that causes
awards to vest under Section 5.3.

 

  (b) Notwithstanding the foregoing, if an RSR is to be paid upon a Grantee’s
separation from service under subsection (a)(2) above, and the Grantee is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i),
payment shall be made six months after the Grantee’s separation from service.

 

2. Early Termination of Award; Termination of Employment.

 

2.1 General. The RSRs subject to the award, to the extent not previously vested,
shall terminate and become null and void if and when the Grantee ceases for any
reason to be an employee of the Company or one of its subsidiaries, except as
provided in Section 2.2 and in Section 5.

 

2.2 Termination of Employment Due to Retirement, Death or Disability. A
pro-rated number of RSRs subject to the award shall vest on the date the
Grantee’s employment by the Company and its subsidiaries terminates due to the
Grantee’s Retirement, death or Disability and, in each case, only if the Grantee
has completed at least six (6) consecutive calendar months of employment with
the Company or a subsidiary during the period between the Date of Grant and the
third anniversary of the Date of Grant. Such prorating of RSRs shall be based on
the number of full months the Grantee was actually employed by the Company or
one of its subsidiaries out of the thirty-six month vesting period of the RSRs.
Partial months of employment during such period, even if substantial, shall not
be counted for purposes of prorated vesting. Any RSRs subject to the award that
do not vest in accordance with this Section 2.2 upon a termination of the
Grantee’s employment due to Retirement, death or Disability shall terminate
immediately upon such termination of employment.

 

1



--------------------------------------------------------------------------------

2.3 Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and
(b) shall be deemed to be employed by the Company for the duration of such
approved leave of absence for purposes of the award. A termination of employment
shall be deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.

 

2.4 Salary Continuation. Subject to Section 2.3 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.3) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.3, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.

 

2.5 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RSRs
subject to the award, a termination of employment of the Grantee shall be deemed
to have occurred if the Grantee is employed by a subsidiary or business unit and
that subsidiary or business unit is sold, spun off, or otherwise divested and
the Grantee does not Retire upon or immediately before such event and Grantee
does not otherwise continue to be employed by the Company or one of its
subsidiaries after such event.

 

2.6 Continuance of Employment Required. Except as expressly provided in
Section 2.2 above and in Section 5 below, the vesting of the RSRs subject to the
award requires continued employment through the third anniversary of the Date of
Grant as a condition to the vesting of the award. Employment for only a portion
of the vesting period, even if a substantial portion, will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment. Nothing
contained in these Terms, the Grant Letter, the Stock Plan System, or the Plan
constitutes an employment commitment by the Company or any subsidiary, affects
the Grantee’s status (if the Grantee is otherwise an at-will employee) as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to continue in the employ of the Company or any subsidiary, or
interferes in any way with the right of the Company or of any subsidiary to
terminate such employment at any time.

 

2.7 Death. In the event of the Grantee’s death subsequent to the vesting of RSRs
but prior to the delivery of shares or other payment with respect to such RSRs,
the Grantee’s Successor shall be entitled to any payments to which the Grantee
would have been entitled under this Agreement with respect to such RSRs.

 

3. Non-Transferability and Other Restrictions.

 

The award, as well as the RSRs subject to the award, are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge. The foregoing transfer restrictions
shall not apply to transfers to the Company. Notwithstanding the foregoing, the
Company may honor any transfer required pursuant to the terms of a court order
in a divorce or similar domestic relations matter to the extent that such
transfer does not adversely affect the Company’s ability to register the offer
and sale of the underlying shares on a Form S-8 Registration Statement and such
transfer is otherwise in compliance with all applicable legal, regulatory and
listing requirements.

 

4. Compliance with Laws; No Stockholder Rights Prior to Issuance.

 

The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to full compliance with all then applicable requirements
of law, the Securities and Exchange Commission, the Commissioner of Corporations
of the State of California, or other regulatory agencies having jurisdiction
over the Company and its shares, and of any exchange upon which stock of the
Company may be listed. The Grantee shall not have the rights and privileges of a
stockholder, including without limitation the right to vote or receive
dividends, with respect to any shares which may be issued in respect of the RSRs
until the date appearing on the certificate(s) for such shares (or, in the case
of shares entered in book entry form, the date that the shares are actually
recorded in such form for the benefit of the Grantee), if such shares become
deliverable.

 

5. Adjustments; Change in Control.

 

5.1 Adjustments. The RSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.

 

2



--------------------------------------------------------------------------------

5.2 Possible Acceleration on Change in Control. Outstanding and previously
unvested RSRs subject to the award shall become fully vested as of the date of
the Grantee’s termination of employment in the following circumstances:

 

  (a) if the Grantee is covered by a Change in Control Severance Arrangement at
the time of the termination, and the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.

 

  (b) if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination, the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, and the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.

 

Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months. The applicable Change in Control Severance Arrangement shall govern
the matters addressed in this paragraph as to clause (a) above.

 

5.3 Automatic Acceleration; Early Termination. If the Company undergoes a Change
in Control triggered by clause (iii) or (iv) of the definition thereof and the
Company is not the surviving entity and the successor to the Company (if any)
(or a Parent thereof) does not agree in writing prior to the occurrence of the
Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the outstanding and
previously unvested RSRs subject to the award shall vest fully and completely.
Unless the Committee expressly provides otherwise in the circumstances, no
acceleration of vesting of the award shall occur pursuant to this Section 5.3 in
connection with a Change in Control if either (a) the Company is the surviving
entity, or (b) the successor to the Company (if any) (or a Parent thereof)
agrees in writing prior to the Change in Control to assume the award. The
Committee may make adjustments pursuant to Section 6(a) of the Plan and/or deem
an acceleration of vesting of the award pursuant to this Section 5.3 to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
Grantee to realize the benefits intended to be conveyed with respect to the
shares underlying the RSRs; provided, however, that, the Committee may reinstate
the original terms of the award if the related event does not actually occur.

 

6. Tax Matters.

 

6.1 Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RSRs, that the Grantee or other person entitled
to such shares or other payment pay any sums required to be withheld by federal,
state, local, or other applicable tax law with respect to such vesting or
payment. Alternatively, the Company or such subsidiary, in its discretion, may
make such provisions for the withholding of taxes as it deems appropriate
(including, without limitation, withholding the taxes due from compensation
otherwise payable to the Grantee or reducing the number of shares otherwise
deliverable with respect to the award (valued at their then Fair Market Value)
by the amount necessary to satisfy such withholding obligations).

 

6.2 Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RSRs.

 

6.3 Compliance with Code Section 409A. If an RSR award is subject to Code
Section 409A, the Committee shall administer and construe the award in a manner
designed to avoid adverse tax consequences under Section 409A.

 

6.4 Unfunded Arrangement. The right of a Grantee to receive payment under the
RSR award shall be an unsecured claim against the Company, and neither the
Grantee nor any Successor shall have any rights in or against any assets of the
Company based on the award. Awards of RSRs shall at all times be considered
entirely unfunded for tax purposes.

 

7. Committee Authority.

 

The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to

 

3



--------------------------------------------------------------------------------

these Terms, the Grant Letter, the Stock Plan System, the Plan, or any other
applicable rules shall be within the absolute discretion of the Committee and
shall be conclusive and binding on all persons.

 

8. Plan; Amendment.

 

The RSRs are governed by, and the Grantee’s rights are subject to, all of the
terms and conditions of the Plan and any other rules adopted by the Committee,
as the foregoing may be amended from time to time. The Grantee shall have no
rights with respect to any amendment of these Terms or the Plan unless such
amendment is in writing and signed by a duly authorized officer of the Company.
In the event of a conflict between the provisions of the Grant Letter and/or the
Stock Plan System and the provisions of these Terms and/or the Plan, the
provisions of these Terms and/or the Plan, as applicable, shall control.

 

9. Definitions.

 

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the occurrence of either or both of the following:

 

  (i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or

 

  (ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 

“Change in Control” is used as defined in the Plan.

 

“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the Company’s Compensation and Management Development
Committee or any successor committee appointed by the Board to administer the
Plan.

 

“Common Stock” means the Company’s common stock.

 

“Disability” means disabled pursuant to the provisions of the Company’s (or one
of its subsidiary’s) Long Term Disability Plan applicable to the Grantee; or, if
the Grantee is not covered by such a Long Term Disability Plan, the incapacity
of the Grantee, due to injury, illness, disease, or bodily or mental infirmity,
to engage in the performance of substantially all of the usual duties of
employment with the Company or the subsidiary which employs the Grantee, such
disability to be determined by the Committee upon receipt and in reliance on
competent medical advice from one or more individuals, selected by the
Committee, who are qualified to give such professional medical advice.

 

“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.

 

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:

 

  (i) A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue.

 

4



--------------------------------------------------------------------------------

In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice-president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.

 

  (ii) A reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the first to occur of the Date of Grant or the start of
the Protected Period, or as the same shall be increased from time to time.

 

  (iii) A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period; provided;, however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.

 

  (iv) A material reduction in the Grantee’s aggregate level of participation in
the Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.

 

  (v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety
(90) days before such intended effective date.

 

The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.

 

“Parent” is used as defined in the Plan.

 

“Plan” means the Northrop Grumman 2001 Long-Term Incentive Stock Plan, as it may
be amended form time to time.

 

The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:

 

  (i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (iii) In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and include
the date of the Change in Control.

 

“Retirement” or “Retire” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause). In the case of a
Grantee who is an officer of the Company subject to the Company’s mandatory
retirement at age 65 policy, “Retirement” or “Retire” shall also include as to
that Grantee (without limiting the Grantee’s ability to Retire pursuant to the
preceding sentence) a termination of the Grantee’s employment pursuant to such
mandatory retirement policy (regardless of the Grantee’s years of service and
other than in connection with a termination by the Company or a subsidiary for
cause).

 

“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.

 

5